                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KYUNG JONES,                                       Case No.18-cv-07569-HSG
                                                        Plaintiff,
                                   8
                                                                                            ORDER SETTING TELEPHONE
                                                 v.                                         CONFERENCE
                                   9

                                  10     MEGAN J. BRENNAN,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court hereby SETS a telephone conference at 2:30 p.m. on April 30, 2019, to discuss

                                  14   alternative dispute resolution options. Plaintiff and defense counsel shall contact CourtCall at

                                  15   (866) 582-6878 to make arrangements for the telephonic appearance. The parties need not submit

                                  16   any filing in advance of the telephone conference.

                                  17          IT IS SO ORDERED.

                                  18   Dated: 4/22/2019

                                  19

                                  20
                                                                                                    HAYWOOD S. GILLIAM, JR.
                                  21                                                                United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
